DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,730,514 (hereinafter, the ‘514 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because none of the errors which are relied upon to support the reissue application are errors upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
	The first error listed is “related to a relationship between the receiving portion and the strengthening member”.  The Declaration states that claim 1 has been amended to clarify the claim.  However, the change presented in the preliminary amendment of August 15, 2019 does not change the scope of the claim.  Therefore this is determined to be a change that could be done by a certificate of correction.
	The second error does not list an error in a specific claim of the patent.  The error provided is “new claim 21 recites “at least one strengthening member disposed between two adjacent portions of the sidewall” without recitation of the receiving portion”.  However, the receiving portion extending about an entire outer perimeter of the upper portion of the tabletop is a surrender generating limitation.  Therefore “without recitation of the receiving portion” is not an error which can be relied upon to support the reissue (see recapture analysis below).

Claim Rejections - 35 USC § 251
Defective Declaration/Oath
Claims 1-26 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 251
Claims 21-26 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.


Therefore step 1 of the three-step test is met for claims 21-26.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the ‘514 patent, the Examiner issued a non-final office action rejecting the claims under obvious type double patenting and 35 USC 103 as being obvious over Haney in view of Reinsch.  The Applicant responded with arguments and amendments.  The 
	Therefore, the Patent Owner amended claim 1 to add the limitations of claim 1 and argued that the prior art did not include the limitation of the receiving portion extending about an entire outer perimeter of the upper portion of the tabletop.  Therefore, the newly presented claims must include the limitations of the receiving portion extending about an entire perimeter of the upper portion of the tabletop which was added to claim 1 and argued as a limitation to put the claim in condition for allowance.  Claims 21 fails to disclose any of the limitations added to the claims to make them allowable.   
  
Therefore, the limitations of the receiving portion extending about an entire perimeter of the upper portion of the tabletop is a limitation which is considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claim 21 is being broadened to omit the surrendered subject matter.  


MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 21-26.
Therefore, claims 21-26 improperly recapture surrendered subject matter.

The third step in the recapture analysis is, to determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  The third step include two different types of analysis that must be performed.  
First, the reissue claim must be compared to any claims canceled or amended during prosecution of the original application.  It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.
Second, it must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.

Claim 21 of the instant application fails to include the receiving portion.  It is noted that the claims as originally filed in SN 14/854,999 and SN 13/455,076 included the receiving portion.  In both applications the receiving portion was amended to include the limitation that the receiving portion extends about an entire outer perimeter of the upper portion.  Further it is noted that in the instant application claim 23 reintroduces the receiving portion.  Therefore, claims 21-26 are not deemed to be directed to an overlooked aspect.  Since the amendments to the receiving portion was what led to the allowance of the claims in both SN 14/854,999 and SN 13/455,076, this is determined to be a surrender generating limitation that must be included in any claim.

.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 recites the limitation "the plurality of depressions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC §§ 102,103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leng (US 2014/0037910).
Regarding claim 21, Leng discloses a tabletop comprising: an upper portion (1002); a lower portion (1004); a sidewall (1010,1018) that forms a portion of a lip that extends downwardly relative to the upper portion of the tabletop (Fig. 13); a hollow interior portion (Fig. 13) at least partially defined by the upper portion, the lower portion, and the sidewall of the tabletop; and at least one strengthening member (1006,1008) disposed between two adjacent portions of the lip (Fig. 10) and extending towards an outer surface of the lip (Fig. 13), the at least one strengthening member including a first portion (adjacent to 1304 and 1308) that contacts a portion of the lip to provide additional strength and support for the lip.
Regarding claim 22, Leng discloses the tabletop of claim 21, wherein: the strengthening member (1006,1008) includes a second portion (opposite the first portion in Fig. 13); and the second portion of the strengthening member is spaced apart from the outer surface of the lip by a gap (1314).



Claims 1, 3-6, 8-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Leng in view of Walker (US Patent No. 2,540,849) and Mower (US D487,205).
Regarding claims and 23 1, Leng discloses a tabletop comprising: an upper portion (1002); a lower portion (1004); a sidewall (1010,1018) that forms a portion of a lip that extends downwardly relative to the upper portion of the tabletop (Fig. 13); a hollow interior portion (Fig. 13) at least partially defined by the upper portion, the lower portion, and the sidewall of the tabletop; and at least one strengthening member (1006,1008) disposed between two adjacent portions of the lip (Fig. 10) and extending towards an outer surface of the lip (Fig. 13), the at least one strengthening member including a first portion (adjacent to 1304 and 1308) that contacts a portion of the lip to provide additional strength and support for the lip. Leng further discloses multiple shapes for the lip.  Regarding claim 23, Leng discloses the tabletop of claim 21. 
Leng does not disclose a receiving portion wherein the receiving portion forms a first wall disposed at an angle relative to the upper portion of the tabletop and a second wall disposed at an angle relative to the lower portion of the tabletop.
Walker discloses a stackable table with a receiving portion (17) formed from a first wall and a second wall (Fig. 2).  
Mower discloses that it was known to have ornamental designs for edges of plastic tabletops.  The design of Mower includes a receiving portion formed from a first and second wall.
 It would have been obvious to one of ordinary skill in the art at the effective filing date to make the edge of the table of Leng with a receiving portion as taught by Walker and Mower since it is a known edge design for tables.  Further, Walker discloses that it is known to include a receiving portion and an engaging portion to reduce the height of nested tables.

Regarding claim 4, Leng as modified discloses the tabletop as in Claim 1.  Leng further discloses that the sidewall forms a portion of a lip (Fig. 13) that extends downwardly relative to the upper portion of the tabletop; wherein the receiving portion strengthening member (1006,1008) is disposed in the inner surface of the lip and extending towards the outer surface of the lip (Fig. 13); and wherein the receiving portion strengthening member is spaced apart from the outer surface of the lip by a gap (1314).
Regarding claims 5, 8 and 14-18, Leng as modified discloses the tabletop as in Claim 1.  Leng further discloses that the at least one strengthening member can be a variety of shapes.  It would have been obvious to one of ordinary skill in the art to make the strengthening member such that the receiving portion strengthening member contacts the receiving portion to support the first wall and the second wall of the receiving portion. The motivation would have been to provide a strengthening member that corresponds to the shape of the edge portion of the table top.



Regarding claims 9-12, Leng as modified discloses the tabletop as in Claim 1.  Walker discloses the receiving portion (17) is disposed between a plane generally aligned with the upper portion of the tabletop and a plane generally aligned with a lower portion of the tabletop (Fig. 2).  Leng further discloses that the receiving portion strengthening member (1006,1008) is disposed between the plane generally aligned with the upper portion of the tabletop and the plane generally aligned with the lower portion of the tabletop.  It would have been obvious to one of ordinary skill in the art at the effective filing date to include the receiving portion as taught by Walker in the table of Leng as it would have been an alternate edge arrangement that would have allowed multiple tables to be stacked in an effective manner (as taught by Walker) while reinforcing the hollow edge (as taught by Leng).

Regarding claims 24 and 25, Leng as modified discloses a tabletop of claim 23.  Leng further discloses that the at least one strengthening member can be a variety of shapes.  It would have been obvious to one of ordinary skill in the art to make the strengthening member such that it contacts an inner surface of the second wall of the receiving portion.  The motivation would have been to provide a strengthening member that corresponds to the shape of the edge portion of the table top.

Claims 21, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peery (US 2007/0199486).
Regarding claim 21, Peery discloses a tabletop comprising: an upper portion (76); a lower portion (82); a sidewall (Fig. 9) that forms a portion of a lip (20) that extends downwardly relative to the upper portion of the tabletop; a hollow interior portion (Fig. 9) at least partially defined by the upper portion, the lower portion, and the sidewall of the tabletop; and at least one strengthening member (58) disposed between two adjacent portions of the lip (Fig. 9) and extending towards an outer surface of the lip (Fig. 13), the at least one strengthening member including a first portion (see below) that contacts a portion of the lip to provide additional strength and support for the lip.
[AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: textbox (1st portion)]
    PNG
    media_image1.png
    415
    529
    media_image1.png
    Greyscale

Regarding claim 22, Peery discloses the tabletop of claim 21, wherein: the strengthening member (58) includes a second portion (see above); and the second portion of the strengthening member is spaced apart from the outer surface of the lip by a gap.
.

Claims 1-6, 8-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Peery in view of Walker (US Patent No. 2,540,849) and Mower (US D487,205).
Regarding claims 1 and 23, Peery discloses a tabletop comprising: an upper portion (76); a lower portion (82); a sidewall (Fig. 9) that forms a portion of a lip that extends downwardly relative to the upper portion of the tabletop; a hollow interior portion (Fig. 9) at least partially defined by the upper portion, the lower portion, and the sidewall of the tabletop; and at least one strengthening member (58) disposed between two adjacent portions of the lip (Fig. 9) and extending towards an outer surface of the lip (Fig. 9), the at least one strengthening member including a first portion (see above) that contacts a portion of the lip to provide additional strength and support for the lip.  Regarding claim 23, Peery discloses the tabletop of claim 21. 
Peery does not disclose a receiving portion wherein the receiving portion forms a first wall disposed at an angle relative to the upper portion of the tabletop and a second wall disposed at an angle relative to the lower portion of the tabletop.
Walker discloses a stackable table with a receiving portion (17) formed from a first wall and a second wall (Fig. 2).  
Mower discloses that it was known to have ornamental designs for edges of plastic tabletops.  The design of Mower includes a receiving portion formed from a first and second wall.

Regarding claim 2, Peery discloses that the upper portion, lower portion, sidewall and strengthening members are made from molded plastic (paragraph 0028).
Regarding claims 3 and 13, Peery as modified discloses the tabletop as claimed in claim 1.  Walker further discloses a tabletop which is sized and configured to nest with an adjacent table in a nested configuration in order to reduce the height of a plurality of tables in a nested configuration (Fig. 5), each of the tables in the nested configuration having substantially the same size and shape; and wherein the receiving portion (17) is sized and configured to receive an engaging portion (18a) of an adjacent table when the tables are disposed in a nested configuration to reduce the height of the tables in a nested configuration (Fig. 5).
Regarding claim 4, Peery as modified discloses the tabletop as in Claim 1.  Peery further discloses that the sidewall forms a portion of a lip (Fig. 9) that extends downwardly relative to the upper portion of the tabletop; wherein the receiving portion strengthening member (58) is disposed in the inner surface of the lip and extending towards the outer surface of the lip (Fig. 9); and wherein the receiving portion strengthening member is spaced apart from the outer surface of the lip by a gap (Fig. 9).
Regarding claims 5, 8 and 14-18, Peery as modified discloses the tabletop as in Claim 1.  Peery discloses that the at least one strengthening member extends from an inner surface of the lip toward the outer surface of the lip.  It would have been obvious to one of ordinary skill in the art to make the strengthening member such that the receiving portion strengthening member 
Regarding claim 6, Peery as modified discloses the tabletop as in Claim 1.  Walker further discloses an engaging portion (18a) extending downwardly from the upper portion of the tabletop.
Regarding claims 9-12, Peery as modified discloses the tabletop as in Claim 1.  Walker discloses the receiving portion (17) is disposed between a plane generally aligned with the upper portion of the tabletop and a plane generally aligned with a lower portion of the tabletop (Fig. 2).  Peery further discloses that the receiving portion strengthening member (58) is disposed between the plane generally aligned with the upper portion of the tabletop and the plane generally aligned with the lower portion of the tabletop.  It would have been obvious to one of ordinary skill in the art at the effective filing date to include the receiving portion as taught by Walker in the table of Peery as it would have been an alternate edge arrangement that would have allowed multiple tables to be stacked in an effective manner (as taught by Walker) while reinforcing the hollow edge (as taught by Peery).
Regarding claim 19, Peery discloses the tabletop as in Claim 13.  Peery further discloses a plurality of depressions (84) disposed in a lower portion of the tabletop; and wherein one or more depressions of the plurality of depressions are disposed in a lip (Fig. 4) of the tabletop.  It would have been obvious to one of ordinary skill in the art at the effective filing date to have an end of the depressions contact the inner portion of the receiving portion.


Regarding claims 24 and 25, Peery as modified discloses a tabletop of claim 23.  Leng further discloses that the at least one strengthening member can be a variety of shapes.  It would have been obvious to one of ordinary skill in the art to make the strengthening member such that it contacts an inner surface of the second wall of the receiving portion.  The motivation would have been to provide a strengthening member that corresponds to the shape of the edge portion of the table top.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,408,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the frame of claim 1 of the .
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,347,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the frame of claim 1 of the ‘146 patent meet the requirements of the strengthening member of instant claim 21.  Claim 1 of the ‘146 patent includes an engaging portion which meets the limitations of claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees:  /CSW/ /E.D.L/                               SPRS, Art Unit 3993